EXHIBIT 10.2
PROMISSORY NOTE

      $300,000.00   March 31, 2010     Atlanta, Georgia

FOR VALUE RECEIVED, the undersigned SANUWAVE HEALTH, INC. (hereinafter referred
to as “Maker”), promises to pay to the order of KEVIN and MARGARET RICHARDSON,
(hereinafter referred to as “Payee”; Payee and any subsequent holder(s) hereof
being hereinafter referred to collectively as “Holder”), at the office of Payee
at 200 State St., 13th Floor, Boston, MA 02109 or at such other place as Holder
may designate to Maker in writing from time to time, the principal sum of THREE
HUNDRED THOUSAND DOLLARS ($300,000.00), together with interest on so much
thereof as is from time to time outstanding and unpaid, at the rate hereinafter
set forth, in lawful money of the United States of America, such principal and
interest to be paid in the following manner:
The entire outstanding principal balance of this Promissory Note, together with
all accrued and unpaid interest and charges thereon, shall be due and payable on
June 30, 2010.
It is hereby expressly agreed that unless and until there is a default hereunder
interest shall accrue on the unpaid principal balance at the simple rate equal
to five percent (5%) per annum calculated on the actual number of days elapsed
in a 365 day year. In the event the principal is not paid in full within three
business days of the due date stipulated above, or any other default occurs,
then, from and after such date and until payment in full of the amount due
hereunder, interest shall accrue on the outstanding principal balance of this
Promissory Note at the simple rate equal to ten percent per annum (10%). Time is
of the essence of this Promissory Note. Maker agrees to pay all costs and
expenses of collection of the indebtedness evidenced by this Note including 15%
of the amount of principal and interest involved as attorneys’ fees (if
collected by or through an attorney) in connection with such collection.
Presentment for payment, demand, protest and notice of demand, dishonor, protest
and non-payment and all other notices are hereby waived by Maker. No acceptance
of a partial installment, late payment or indulgences granted from time to time
shall be construed (i) as a novation of this Promissory Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of the right
of Holder thereafter to insist upon strict compliance with the terms of this
Promissory Note, or (ii) to prevent the exercise of any right granted hereunder
or by the laws of the State of Georgia; and Maker hereby expressly waives the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing. No extension of the time for the payment of this Promissory
Note or any installment due hereunder, made by agreement with any person now or
hereafter liable for the payment of this Promissory Note, shall operate to
release, discharge, modify, change or affect the original liability of Maker
under this Promissory Note, either in whole or in part, unless Holder agrees
otherwise in writing. This Promissory Note may not be changed orally, but only
by an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

 



--------------------------------------------------------------------------------



 



This Promissory Note is intended as a contract under and shall be construed and
enforced in accordance with the laws of the State of Georgia. The undersigned
hereby certifies that this Promissory Note has been executed by Maker and
delivered to Payee in the State of Georgia.
If from any circumstances whatsoever, fulfillment of any provision of this
Promissory Note or of any other instrument evidencing or securing the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity presently prescribed by
any applicable usury statute or any other applicable law, with regard to
obligations of like character and amount, then, the obligation to be fulfilled
shall be reduced to the limit of such validity, so that in no event shall any
action be possible under this Promissory Note or under any other instrument
evidencing or securing the indebtedness evidenced hereby, that is in excess of
the current limit of such validity, but such obligation shall be fulfilled to
the limit of such validity.
As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective heirs, successors, legal representatives and assigns, whether by
voluntary action of the parties or by operation of law.
IN WITNESS WHEREOF, Maker has executed this Promissory Note as of the date first
above written.

            Maker:


SANUWAVE HEALTH, INC.
      By:   /s/ Barry J. Jenkins         Name:   Barry J. Jenkins       
Title:   Chief Financial Officer        Address: 11680 Great Oaks Way    

Suite 350
Alpharetta, GA 30022

 

 